Citation Nr: 1010326	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-35 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a higher initial disability evaluation than 10 
percent for post-operative residuals of an L4 burst fracture 
and T11-T12 transverse process fractures (a "back 
disability").


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to 
February 1995 and from August 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

In his appeal to the Board, the Veteran noted that most of 
his original claims "were not addressed" and that a 
diagnosis of PTSD had been "ignored".  

In this regard, in the Veteran's original claim dated June 
2007, two claims were raised:  service connection for the 
back and broken ankle (both granted).  In appears clear from 
the Veteran's statement that he is now raising the claim of 
service connection for PTSD.  The RO should address this 
claim, if it has not already done so.  The issue of service 
connection for PTSD is not before the Board at this time. 


FINDING OF FACT

The competent evidence shows that the Veteran's back 
disability is manifested by no more than mild limitation of 
motion, with flexion to greater than 30 degrees and combined 
range of motion of the thoracolumbar spine to greater than 
120 degrees; there was no spasm or loss of lateral spine 
motion, and no incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, 
Diagnostic Code 5235 (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

With regard to the Veteran's low back disability, service 
connection was granted in the October 2007 rating decision on 
appeal at an initial noncompensable rating, effective June 9, 
2007.  The Veteran had failed to appear for a VA examination, 
therefore, a compensable rating could not be assigned based 
on the evidence at that time.

During the pendency of this appeal, in a December 2008 rating 
decision, the RO assigned an initial disability evaluation of 
10 percent, again effective June 9, 2007.  The Veteran 
contends that he merits a higher evaluation for his back.

The Board notes that the rating criteria for back 
disabilities underwent several amendments in the years 
immediately prior to when this claim was filed.  However, the 
latest amendments took place in September 2003.  This claim 
was filed in June 2007.  Therefore, the Board only need 
consider the current applicable criteria for this disability.

The amendments renumbered the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome (Diagnostic Code 5243), 
ankylosing spondylitis (Diagnostic Code 5240), and spinal 
stenosis (Diagnostic Code 5238) to be evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The VA has evaluated the Veteran's low back disability under 
Diagnostic Code 5235 as an L4 burst fracture and T11-T12 
transverse process fractures, postoperative.  The Board will 
refer to the Veteran's postoperative injuries as a "back 
disability" and consider all applicable criteria for 
evaluating the disability rating.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R.   § 4.25 (the combined rating 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 10 percent evaluation when the veteran has 
incapacitating episodes having a duration of at least one 
week but less than 2 weeks during the past 12 months.  

Important for this case, a 20 percent evaluation is warranted 
when the veteran has incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent evaluation is warranted when 
the veteran has incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent evaluation is warranted when 
the veteran has incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
These criteria are the same in the amendment effective 
September 26, 2003.

For purposes of assigning evaluations under Code 5235, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2009).  

There is no evidence that the Veteran has ever had any 
incapacitating episodes as defined by the applicable 
regulations of at least one week due to his back disability 
(nothing to indicate any bed rest prescribed by a physician).  
Therefore, the Formula for Rating Intervertebral Disc 
Syndrome does not serve as a basis for an increased 
evaluation here for any portion of the rating period on 
appeal.  

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As of September 26, 2003, a 10 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; (2) the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; (3) there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or (4) there is vertebral 
body fracture with loss of 50 percent or more of the height.

Important for this case, a 20 percent evaluation is warranted 
under the General Rating Formula for Diseases and Injuries of 
the Spine when (1) forward flexion of the thoracolumbar spine 
is greater than 30 degrees but less than 60 degrees; (2) the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or (3) there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

The Veteran was afforded a VA medical examination in November 
2008.  He reported back pain which is 5 or 6 out of 10 in 
severity and goes up to 9 with activity.  The pain was 
aggravated by standing for 30 minutes, walking half a mile, 
going up and down stairs, lifting 20 pounds, or driving for 
over one hour.  The pain occasionally radiated to the right 
knee.  The Veteran did not use a brace.  He reported having 
had two epidural steroid injections with some relief, with a 
third scheduled for the following month.  He reported taking 
Vicodin once or twice a week for back pain.  

A November 2006 MRI showed the old fracture of the L4 of the 
vertebral body which was compressed on the right side.  There 
were prior posterolateral fusions of L3/4 and 5.  There was 
disc protrusion at L1/S1 but no evidence of neural 
impingement.  A follow-up MRI showed that the disc protrusion 
abnormality had worsened and two of the screws at the L5 
level had become loose.

Upon physical examination, the sensation to pinprick and 
vibratory stimulation of the legs was normal.  Straight leg 
raising sign was positive at 60 degrees on the right and 
ended at 70 degrees due to pain.  It was positive at 75 
degrees on the left and ended at 85 degrees due to pain.  
Thoracolumbar flexion was from 0 to 85 degrees and extension 
was to 25 degrees.  Lateral flexion and rotation were each 30 
degrees to each side.  There was no additional decrease in 
range of motion on repetitive movement.  Gait was normal.  He 
could walk on his heels and on his toes.  There was moderate 
loss of the lumbar curve.  There was no scoliosis.  There was 
an increase in paraspinous muscle tone on the right where 
there was tenderness of the right paraspinous muscles.  

The examiner's impression was burst fracture of L4 and 
fracture of transverse process of T11/T12 with status post 
operative repair in September 2005 with continued back pain, 
moderate disability with progression.  There was no evidence 
of loosening of the pedicle screws.

The examiner noted that the Veteran did not use any assistive 
device and that the back disability has no effect on the 
Veteran's occupation.  The Veteran reported moderate to 
severe pain all of the time, and examination showed painful 
motion.  There was no weakness and neurological findings were 
normal.  

The Board finds this examination to be entitled to great 
probative weight, as it took into account the Veteran's 
medical history as well as a complete physical examination.  
The findings of the examination are probative against this 
claim, as the Veteran did not exhibit forward flexion of the 
thoracolumbar spine greater than 30 degrees but less than 60 
degrees, nor a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, nor was there muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Moreover, in reaching this determination, the Board has 
appropriately considered additional functional limitation due 
to factors such as pain and weakness.  Therefore, there is no 
basis for a higher evaluation under the general rating 
formula for diseases and injuries of the spine for any 
portion of the rating period on appeal.  Without considering 
pain, there would be no basis for the current evaluation at 
this time. 

The evidence in this case clearly shows continuing low back 
impairment.  However, the Board is obligated to apply the 
regulatory criteria which have been set forth earlier.  The 
preponderance of the evidence is against a finding that the 
criteria for an increased rating have been met under any of 
the applicable versions of the rating criteria for the low 
back disability.  The overall medical reports show no more 
than mild limitation of motion, even when additional 
functional loss is considered.  There have been no 
incapacitating episodes to warrant a higher rating under disc 
disease criteria.   

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's back 
evaluation should be increased for any separate period based 
on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  In 
the present case, there is evidence showing that the Veteran 
is able to work and that his back pain does not affect his 
occupation.  There is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for a low back disability.  38 C.F.R. § 4.3.

Duties to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in June 2007 and August 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran was afforded a VA examination in November 2008.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board has decided upon the merits of the appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


